DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant's election with traverse of the restriction requirement in the reply is acknowledged. The traversal is found persuasive because of applicants arguments regarding the structure of the system. The requirement is withdrawn.
Specification Objections
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested: ION BEAM SOURCE FOR OPTICAL DEVICE FABRICATION, USING SEGMENTED ION SOURCE COMPRISING ONE OR MORE ANGLED SURFACES.

Status of the Application
	Claim(s) 1-20 is/are rejected.
	Claim(s) 1-20 is/are pending.
Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 1-9 and 12 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Xue et al. (US20150368801A1) [hereinafter Xue].
	Regarding claim 1, Xue teaches an etching apparatus, comprising: 
	an ion beam chamber (see fig 4:106, 2a: 42) comprising an ion beam source (see plasma source, 46, producing beam, fig 1,4); 
	a segmented ion source (see 22,28) coupled to the ion beam chamber, the segmented ion source comprising one or more angled surfaces (see 26a-d); 

	a platen (see substrate support, 15) disposed opposite the segmented ion source (see fig 4), wherein the one or more angled surfaces of the segmented ion source are disposed at a non-normal angle relative to a supporting surface of the platen (see fig 4).
	It is unclear if the distribution plate is an electrode, but Xue teaches in another embodiment that RF and/or DC can be applied to the distribution plate or backing plate (see [0044]), and it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to select the use of the distribution plate as an electrode, as would have been required for the intended operation of applying the desired voltages. 

	Regarding claim 2, Xue teaches the segmented ion source comprises a housing having a plurality of walls (see Xue, fig 4: 100, plurality of walls, fig 2b).
	Regarding claim 3, Xue teaches a first wall of the housing is coupled to the ion beam chamber (e.g. top wall or side wall in fig 4) and a second wall of the housing is oriented substantially parallel to the first wall (see parallel wall).
	Regarding claim 4, Xue teaches one or more angled surface are formed in the second wall (defining the first wall as the bottom surface of Xue, fig 4: 22, second wall as top surface; noting that construction of wall structure to form a unitary structure would have been obvious as a routine skill in the art). It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
	Regarding claim 5, Xue teaches a first opening is formed in the first wall and a second opening is formed in the one or more angled surfaces (see Xue, fig 4: 22), the first opening and second opening configured to allow passage of an ion beam therethrough (see fig 1). 
	Regarding claim 6, Xue teaches one or more angled surfaces extend from the second wall into the housing toward the first wall (see concave shape of e.g. Xue, fig 4: 26B which extends left towards the opposite wall).
	Regarding claim 7, Xue teaches the one or more angled surface extend from the second wall outward from the housing away from the first wall (see concave shape of e.g. Xue, fig 4: 26B which extends right away the opposite wall).
Regarding claim 8, Xue teaches a filter plate (see e.g. fig. 4: 138, redefining electrode assembly as 124) coupled to the one or more angled surfaces (see coupling through hole in fig 4).
	Regarding claim 9, Xue teaches the filter plate has a plurality of apertures formed therein (see fig 4: 138).
	Regarding claim 12, Xue teaches the electrode assembly is disposed adjacent to the one or more angled surfaces within the housing (see Xue, fig 4: 138,22).

Claim(s) 10-11 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Xue, as applied to claim 1 above, and further in view of Sung et al. (US 20200157682 A1) [hereinafter Sung].
	Regarding claim 10, Xue fails to explicitly disclose the filter plate comprises a plurality of regions having apertures having different morphologies. However, Sung teaches a system to use different size holes at different parts of the gas introduction plate section (see Sung, fig 3, [0022]) to ensure a desired gas flow even as the plate heats up (see [0022]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Sung in the system of the prior art, and thereby provide different regions with different shape and size morphologies, to avoid issues with heat expansion, in the manner taught by Sung. 
	Regarding claim 11, the combined teaching of Xue and Sung teaches the aperture morphology differs in at least one of size, shape, spacing, density, or distribution (see Sung, fig 3).

Claim(s) 13 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Xue, as applied to claim 1 above, and further in view of Radovanov et al. (US20140272179A1) [hereinafter Radovanov].
	Regarding claim 13, Xue fails to explicitly disclose a filter plate coupled to the one or more angled surfaces opposite the electrode assembly. However, Radovanov teaches a system to enhance selection of neutrals onto a substrate (see Radovanov, [0038], fig 3) by providing an additional filter plate (see fig 3: 304) adjacent the angled surface (of the distributor part, see 122; note also fig 5). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Radovanov in the section with angled surfaces of Xue (noting that the distributor plate moves around) in the system the combined prior art because a skilled artisan would have been motivated to look for ways to improve neutral selection in neutron processing systems, in the manner taught by Radonanov.

Claim(s) 14-20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Xue et al. (US20150368801A1) [hereinafter Xue] in view of Radovanov et al. (US20140272179A1) [hereinafter Radovanov].
	Regarding claim 14, Xue teaches an etching apparatus, comprising: 
	an ion beam chamber (see fig 4:106, 2a: 42) comprising an ion beam source (see plasma source, 46, producing beam, fig 1,4); 
	a segmented ion source (see 22,28) coupled to the ion beam chamber, the segmented ion source comprising an angled surfaces (see 26a-d); 
	an electrode assembly (see distribution plate, fig 4: 138; see also required for intended operation of e.g. biasing elements using voltage source in fig 2a) adjacent to the angled surface (see figs 4,2a); 
	
	a platen (see substrate support, 15) disposed opposite the segmented ion source (see fig 4).
	Xue fails to explicitly disclose a filter plate disposed adjacent to the angled surface opposite the electrode assembly.
	However, Radovanov teaches a system to enhance selection of neutrals onto a substrate (see Radovanov, [0038], fig 3) by providing an additional filter plate (see fig 3: 304) adjacent the angled surface (of the distributor part, see 122; note also fig 5). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Radovanov in the system the combined prior art because a skilled artisan would have been motivated to look for ways to improve neutral selection in neutron processing systems, in the manner taught by Radonanov.

	Regarding claim 15, the combined teaching of Xue and Radovanov teaches the angled surface of the segmented ion source (see Xue, fig 4: 22) is positioned in a non-normal orientation relative to a substrate supporting surface of the platen (see fig 4). 
	Regarding claim 16, the combined teaching of Xue and Radovanov teaches the segmented ion source comprises a housing having a first wall coupled to the ion beam chamber (see e.g. fig 4: 124 or bottom of 102) and a second wall disposed opposite the first wall, and wherein the angled surface is formed in the second wall (defining the second wall as the top surface of Xue, fig 4: 22; noting that construction of wall structure to form a unitary structure would have been obvious as a routine skill in the art).
Regarding claim 17, the combined teaching of Xue and Radovanov teaches the filter plate has a plurality of apertures formed therein (see Radovanov, fig 3).

	Regarding claim 18, Xue teaches an etching apparatus, comprising: 
	a segmented ion source (see 22,28) coupled to an ion beam chamber, the segmented ion source comprising: 
	a first wall (see e.g. fig 4: 124 or bottom of 102) coupled to the ion beam chamber; 
	a second wall (see top surface of 22) disposed opposite the first wall (see fig 4), wherein a plurality of angled surfaces are formed in the second wall (see 22); 
	an electrode assembly (see distribution plate, fig 4: 138; see also required for intended operation of e.g. biasing elements using voltage source in fig 2a) disposed adjacent to each angled surface of the plurality of angled surfaces (see fig 4); and 
	
	Xue fails to explicitly disclose a filter plate disposed adjacent to each angled surface of the plurality of angled surfaces, wherein the filter plate is disposed opposite the electrode assembly.
	However, Radovanov teaches a system to enhance selection of neutrals onto a substrate (see Radovanov, [0038], fig 3) by providing a filter plate (see fig 3: 304) disposed adjacent to each angled surface of the plurality of angled surfaces (note under the broadest reasonable interpretation of “angled” can include angles that are substantially parallel to the platen and specimen), wherein the filter plate is disposed opposite the electrode assembly (see fig 3, see Xue, fig 4). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Radovanov in the system the combined prior art because a skilled artisan would have been motivated to look for ways to improve neutral selection in neutron processing systems, in the manner taught by Radonanov.

	Regarding claim 19, the combined teaching of Xue and Radovanov teaches the filter plate has a plurality of apertures formed therein (see Radovanov, fig 3).
	Regarding claim 20, the combined teaching of Xue and Radovanov teaches a platen (see Xue, fig 4: 15) disposed opposite the segmented ion source (see fig 4).

Conclusion

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881